Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first- inventor-to-file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
This application, although filed as a Continuation of U.S. Application 15/786,573, which issued as U.S. 10,221,107, does not qualify as a continuation because it adds disclosure not presented in the prior application. See, for example, the paragraphs under the heading Summary of the Invention in the two disclosures. To take three examples, the ‘573 Application does not mention a filler (recited in claim 1, the sole independent claim under examination), kelp (recited in claim 2), or pellets (recited in claim 7). This subject matter, and any other subject matter not supported by the ‘573 application, is not entitled to the 10/17/17 filing date of the ‘573 application.  For this reason, claims 1-11 are entitled only to the filing date of the instant application, namely 1/29/2019.
Because this application names the same inventor as in the prior application, it may constitute a continuation-in-part of the prior application. Should Applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. §120, 37 CFR 1.78, and MPEP § 211 et seq.
Application Data Sheet
In view of the issue discussed in paragraph 1 above, Applicant can file a corrected Application Data Sheet which sets forth a correct benefit claim and continuity type.
Election/Restrictions
Claims 1-20 are pending in the application.  Applicant’s election with traverse of Group I in the reply filed on 5/15/2020 is acknowledged.  Since the original Restriction Requirement mislabeled Group I, which comprises claim 11 as well as claims 1-10, it is presumed that Applicants intend claim 11 to be considered with the other claims of Group I.
At page 4, final paragraph, the Restriction Requirement set forth 5/14/2020 stated that if the reply to the Requirement “does not distinctly and specifically point out supposed errors” in the Requirement, the election would be treated as an election without traverse. Applicant’s reply states that both Groups of claims “are directed at the same system and operations therefrom and 
Specification
In two places, at p. 5, line 12, and at p. 9, line 20, the chemical term “1,2-Ethane-diyl” is misspelled. As this could interfere with proper indexing, appropriate correction is required.
Claim Interpretation
The term “by-products” is not defined in the specification. From the context, and in the absence of additional information or definition, the term is taken to encompass any metabolites and/or any other substance produced by the microbes. It is indefinite for reasons explained in   paragraph 11 below. However, in the interest of compact prosecution, in the absence of any disclosure to the contrary, in certain contexts “by-products” is taken as including the organisms that produce the metabolites.
Additionally, although claim 8 does not make sense as written and is rejected under U.S.C. §112(b) as not setting forth any steps, in the interest of compact prosecution, the claim was examined under the presumption that Applicant intended to recite “...initially growing a microbial solution with microbes, a growth medium, and water.” (emphasis added)
Claim Objections
Claim 8 is objected to because of the misspelling of B. acidoterrestris in line 2 of the claim and because the names of bacterial species are not italicized. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1-11 are rejected under U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention. The claim term “by-products” is not defined in the specification. From the context of claim 1 and the Summary of the Invention at page 1 of the specification, it appears that this term is intended to mean some or all of the metabolites of the microbial cultures that are referred to in the claims. However, there is no explicit disclosure of metabolites as separate from microbes; only mixing of the microbes is disclosed in the specification (Fig 1C, p. 16, whole page). Mixing of the microbes would necessarily also involve mixing of all of the metabolites of currently-dividing microbes. It is not possible to determine which “by-products produced by the crossly cultivated microbial series” are mixed with humic acid and filler, as recited in claim 1, except if the growing microbes themselves are mixed. Therefore, if, as it seems, the claims are intended to encompass mixing “by-products” other than by mixing whole growing cultures, it is not possible to determine what is encompassed by the claims.
Claims 5 and 8-10 are also rejected under this section for additional reasons. Claim 5 is indefinite because “the solid” lacks antecedent basis in claim 1. It is not clear what solid is being referred to. Claim 8 is indefinite because it does not set forth any step and does not make sense as written. Claims 9 and 10 are indefinite because they recite “the microbe,” which singular form lacks antecedent basis in claim 1. Because “microbe” is recited only in the plural in claim 1, it is unclear whether claims 9 and 10 are intended to encompass a method in which one microbe is selected from bacillus species or a method in which all microbes are selected from bacillus species. Moreover, claim 9 is also indefinite because the specification does not make clear what “liquid” is intended to encompass. Of the hundreds of thousands of options for “liquid” other than water, which is separately recited, an artisan would not know which liquids are included.
Claim Rejections - 35 USC § 102
Please note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§102 and 103 (or as subject to pre-AIA  35 U.S.C. §§102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraph of 35 U.S.C. §102 that forms the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3, 4, and 9 -11 are rejected under 35 U.S.C. §102(a)(1) as anticipated by U.S. 6,471,741 to Reinbergen, C., which is of record in the ‘573 application.
Reinbergen US ‘741 discloses liquid solutions that enrich soil (col. 1, ll.66-67) – i.e., providing nutrients to plants – comprising cultures of more than one microorganism (for example, pertaining to claims 9 and 10, two strains (col. 7, particularly ll.24-25) of bacillus subtilis were mixed in three solutions, including solution 3, a natural organic fertilizer containing about 6% humic acid, 10% cellulose fiber, 1.2% lignin, 3% mono/disaccharides, 0.1% kelp extract, 2% carbohydrates, 0.0024% natural wetting agents, 13.17 mg/lb riboflavin, 0.314% vitamin B6, and 4.21% minerals and other chemicals (Fe, Ca, Mn, Mg, Zn, Cu, I, B, S, P, K and N).  This is a natural organic fertilizer (pertaining to claim 3) containing water (a filler, col. 2, l. 21), humic acid, carbohydrates, kelp extract (pertaining to claim 2), amino acids, protein, wetting agents, and the elements nitrogen, phosphorus, and potassium (pertaining to claim 4)(col. 7, ll. 5-12).  The mixed cultures were found to continue to grow and to reach maximal concentrations ranging from 1.8 x 109 – 2.24 x 109 cfu/g (Table spanning cols. 7 and 8). Assuming a solution density of at least about 1g/mL, this translates to concentrations well above 1 x 107 cfu/mL.
Anticipation by Reinbergen US ‘741 under 35 USC §102(a)(1) is inherent. Although the disclosure of Reinbergen ‘741 does not employ the particular words recited in claim 1, such as “iteratively and selectively breeding generations of microbes for microbial strain selection with predetermined microbial gene profiles to arrive at a predetermined microbial solution,” or “a specific sequence,” nevertheless Reinbergen ‘741 does disclose separate growing (and, necessarily, multiplying – hence, “iteratively”) cultures of microbes that are chosen (i.e. “selectively,” and “specific sequence”) for their beneficial effects on soil, followed by combination of the cultures to make a solution for soil enrichment and that growth of the species continues after mixing (“cross-cultivation”).  
Regarding the limitation “predetermined gene profiles to arrive at a predetermined microbial solution,” since the instant specification provides no elaboration or examples of the recited “predetermination” of “microbial gene profiles to arrive at a predetermined microbial 
Moreover, the instant specification provides no teaching or guidance concerning specific sequences of steps and, further, states at p. 23, final sentence, “The claims are meant to cover the claimed components and steps in any sequence which is effective to meet the objectives there intended…” Therefore, a sequence of steps that results in an effective composition is deemed to inherently satisfy the limitation “specific sequence.”
Reinbergen ‘741 teaches, at col 2, ll. 39-49 and col 2, l. 66- col. 3, l.4, the use of several species that “enrich soils and/or provide plant biological control agents” and “provide natural pathogens for the prevention, control and/or cure of turf and plant diseases and other purposes encouraging germination and/or growth.”
Since the instant specification provides no elaboration or examples of the recited “predetermination” of “microbial gene profiles to arrive at a predetermined microbial solution,” the examiner interprets this limitation as being inherently satisfied by the selection of microbes for their characteristics, as is well-known in the art and as disclosed by Reinbergen ‘741.
Since Reinbergen ‘741 discloses that the bacterial species are mixed as they continue to grow, such mixing is inherently a mixing of metabolites or, in the terms of the instant claims, a mixing of “by-products,” as this latter term is construed by the examiner. For these reasons, the process disclosed by Reinbergen ‘741 appears to be identical to the instantly claimed process.
Pertaining to claim 11: In agriculture and horticulture a penetrant is a preparation that reduces the surface tension of water so as to facilitate both the flow of water through soil and the absorption of water by plants. Another term for an agent that performs this function is “wetting agent.” Claim 11 recites the providing of enzymes, metabolites, microbial biomass and wetting agents. The mixing of growing cultures, as disclosed by Reinbergen ‘741 constitutes, inherently, 
Claims 1, 3, 4, and 8-11 are also rejected under 35 U.S.C. §102(a)(1) as anticipated by WO 8702659 to Tenzer, A., which is of record in the ‘573 application. Here too, despite differences is wording, the anticipation is inherent.
Anticipation by Tenzer WO ‘659 under 35 USC §102(a)(1) is inherent. Tenzer WO ‘659 discloses a method of preparing a plant nutrient microbial solution (p. 2, ll. 6-11) comprising bacterial and algal components which are separately cultured, then combined and further co-cultured (p. 2, l. 33- p. 3, l.26 and p. 7, ll. 14-16), resulting in a concentration of 2 x 107 cfu/mL (p. 7, ll. 14-16), to which humic acid and water are added (p. 14, l. 30 – p. 15, l. 16).
Although, like Reinbergen ‘741, the disclosure of Tenzer WO ‘659 does not use the words “iteratively and selectively breeding generations of microbes,” as instantly recited, Tenzer WO ‘659 does disclose the limitations that are recited in instant claim 1: the choosing of particular microbial species (“selectively”) for their properties (p. 2, ll 25-32), which are cultured separately under growth conditions (i.e., multiplying organisms – hence, “iteratively”), then combined and further incubated under growth conditions (“cross-cultivation”) to produce a final product. For reasons analogous to those discussed above in paragraphs 16-19 above, this process of selection and culturing appears to be identical to the instantly claimed process.
Since Tenzer WO ‘659 discloses that the bacterial species are mixed as they continue to grow, such mixing is inherently a mixing of metabolites or, in the terms of the instant claims, a mixing of “by-products.”
Pertaining to claims 3 and 4 Tenzer WO ‘659 further discloses (p. 14, ll. 30-35) the addition of NPK-containing fertilizer to the mixed-microbe preparation.
Pertaining to claim 8, Tenzer WO ‘659 further discloses (p.2, l. 33 – p. 3, l. 21) the combination of the mixture of microbial cultures with growth medium and the stabilizer sorespinium, an extract of Yucca.
Pertaining to claims 9 and 10 Tenzer WO ‘659 further discloses (p. 6, ll. 4-5) the use of Bacillus subtilis
Pertaining to claim 11 Tenzer WO ‘659 further discloses (p. 6, ll. 4-5) the addition of an enzyme (lipase) and (claim 13) penetrants and wetting agents.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. §103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. §103 as obvious over Reinbergen U.S. ‘741. Reinbergen U.S.‘741 does not disclose “applying kelp,” as recited in claim 2; however, U.S.‘741 does disclose (col. 7, l. 8) that kelp extract is present in the soil enrichment solution. The instant specification does not employ the phrase “applying kelp” other than in claim 2. However, as noted above, US ‘741 discloses kelp extract as a component of the nutrient mixture. In the instant specification, at p. 15, final paragraph, the differences among forms of kelp are obscured by such statements as “Kelp meal is seaweed and is harvested from the ocean,” which is ambiguous because normally a “meal” of plant matter is understood to be a highly processed form of the plant matter, rather than a form that is present when the plant is harvested. Common, well-known examples are corn meal and oat meal.  Moreover, at p. 15, final paragraph, the instant disclosure states that the kelp has “chelating ability” and “high potash content.” From the context, it appears that these properties constitute the reason for including kelp in the mixture. Since the physical form of the kelp would be irrelevant to both its chelating ability and its potash content, and since the precise form encompassed by the instant claims is unclear, it is found that the presence of kelp in the instantly claimed method is prima facie obvious over the teaching of Reinbergen 
Claims 5-8 are rejected under 35 U.S.C. §103 as obvious over Reinbergen ‘741, in view of U.S. 9,499,451 to Ogle, S. et al. Like Reinbergen ‘741, Ogle ‘451 is in the field of providing enrichment to soil for agriculture. Pertaining to claim 5, as discussed above, Reinbergen ‘741 teaches the method of providing a plant nutrient by steps which encompass the limitations of claim 1. However, Reinbergen ‘741 does not teach i) providing a liquid; ii) binding the mixed “by-products;” or minimizing runoff, as recited in claim 5. However, Ogle ‘451 teaches, at col. 9, l. 22-26, the use of a liquid, lignocellulosic syrup, which acts as a binder of the soil-conditioning material.  Since the point of a binder is the reduction or minimization of run-off, the third limitation is actually a consequence or result of the first two, which read on the disclosure of Ogle ‘451. 
Pertaining to claims 6 and 7, Reinbergen ‘741 does not teach the formation of a solid or of pellets. Ogle ‘451 further teaches (col. 2, ll. 15-17) the formulation of a soil conditioner in pellet form. At col.13, ll. 22-24, Ogle ‘451 teaches the use of pellets, which avoid “powdery material,” which, presumably, would be both wasteful and inconvenient to handle.
Pertaining to claim 8, interpreted as discussed hereinabove in paragraph 9, Reinbergen ‘741 does not teach initially growing a microbial solution with microbes, a growth medium, and water. However, Ogle ‘451 teaches at col. 7, ll. 18-27, that fermentation of sugars in biomass hydrolysate to target products may be carried out by one or more appropriate biocatalysts, which may be organisms selected from bacteria, filamentous fungi, and yeast, and which may be either wild-type or recombinant microorganisms, including organisms belonging to Escherichia, Zymomonas, Saccharomyces, Bacillus, and others.
Under MPEP 2143.I.E, “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.” As noted above, both Reinbergen ‘741 and Ogle ‘451 are in the field of providing enrichment to soil for agricultural purposes. Based on the teaching of Ogle ‘451 concerning the use of a liquid as a binder and the formation of pellets, it would be obvious to a skilled artisan, motivated, as any artisan is presumed to be, by the need for improved results, for convenience and for avoiding waste, to improve the method taught by 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely-filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines which form (e.g.
As detailed below, claims 1-11 are rejected or provisionally rejected on double patenting grounds over claims in U.S. Patents 10,221,107 and 10,981,840 and in copending U.S. Applications 16/283,074, 16/535,125, 16/542,154, and 17/203,491, all to Le, K.
U.S. 10,221,107. Claims 1-3 and 8-11 are rejected on grounds of nonstatutory double patenting as being unpatentable over claims 1-4 and 7-9 of U.S. Patent No.10,221,107. Although the claims at issue are not identical, they are not patentably distinct from each other, as discussed immediately below.
Claim 1 of ‘107 and instant claim 1 both recite preparation of a solution of microbes, in which a plurality of species are cultivated separately and then combined, even though slightly different wording is employed. Both recite “iteratively and selectively breeding generations of microbes for microbial strain selection with predetermined microbial gene profiles to arrive at a predetermined microbial solution in a highly concentrated form of at least 1 x 107 cfu/mL, wherein multiple single microbial series are separately cultivated and followed with cross-cultivation among the microbial series in a specific sequence…”Additionally, both claim 1 of ‘107 and instant claim 1 recite the additions of humic acid.
Claim 1 differs from claim 1 of ‘107 only in that instant claim 1 recites “a filler,” and claim 1 of ‘107 recites amino acids and protein.  The following paragraph resolves this difference.
Instant claim 2 recites applying kelp. Kelp, which the specification discloses as an example of “filler,” is itself a source of amino acids and protein (Specification, p. 15, final paragraph).  Therefore, it can also be understood that additive “amino acids and protein” in claim 1 of ‘107 is a species of “a filler” in application claim 1.  Either way, therefore, the composition that is recited in claim 1 of ‘107, which comprises i) the concentrated microbial co-culture, ii) humic acid, and iii) amino acids and protein anticipates the composition of instant claim 1, which also comprises the concentrated microbial co-culture, humic acid and, by adding kelp, inherently amino acids and protein.
Instant claim 3, 
Instant claim 8 is anticipated by claims 1, 3, and 4 of ‘107. Claim 1 recites all of the elements of instant claim 8 including the growth medium and water.  Moreover, claims 3 and 4, anticipate claim 8 because they recite species of “growth medium,” which is recited as a genus in instant claim 8.
The subject matter of each of instant claims 9-11 is identical to that of claims 2, 7, ad 8, respectively, of ‘107. 
U.S. 10,981,840. Claims 1-3 and 8-11 are also rejected on grounds of nonstatutory double patenting as unpatentable over claims 1-4, 7, 8 and 10 of U.S. 10,981,840, which is allowed but has yet to issue from U.S. Application No. 16/250,469. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1, 8, 10 and 11 are anticipated by patent claims 1-4, 7, 8 and 10. 
As of the present writing, the ‘840 patent has not issued; the issue date is 4/20/2021. For this reason, it is hereafter referred to by both the Application Number and the Patent Number, that is, as “US App.‘469/US ‘840.”
Claim 1 of US App. ‘469/US ‘840 recites a method for preparing a soil enhancement composition, comprising: preparing a microbial solution with microbes, a growth medium, and water; wherein the microbial solution is prepared by iteratively and selectively breeding generations of microbes, wherein multiple single microbial series are separately cultivated and followed with cross cultivation among the microbial series in a specific sequence to form a concentrated solution of at least 1 x 107 cfu/ml microbes; and adding to the concentrated solution humic acid with amino acids and protein to support an active microbial population, and to promote an active and healthy plant growth when applied to the soil.  
Instant claim 1 recites a method to provide plant nutrient, comprising: selecting a microbial solution with predetermined characteristics for agriculture use; iteratively and selectively breeding generations of microbes for microbial strain selection with predetermined microbial gene profiles to arrive at a predetermined microbial solution in a highly concentrated form of at least 1x107 cfu/ml, wherein multiple single microbial series are separately cultivated and followed with cross cultivation among the microbial series in a specific sequence; and Instant claim 2 recites that the filler is kelp.     
Despite the differently worded preambles, Claim 1 of US App. ‘469/US ‘840 and instant claim 1 both encompass preparing a solution of microbes of comprising a plurality of microbial species that are bred for specific traits that are cultivated separately and then combined to cross-cultivate them, arriving at a microbe concentration of at least 1x107 cfu/ml, followed by combining the concentration microbe solution with humic acid and another substance. The claims differ in that in instant claim 1 that additional substance is “a filler.,” whereas in claim 1 of US App. ‘469/US ‘840 the additional substance is “amino acids and protein.”
However, the addition of kelp, which the specification discloses as an example of “filler,” is itself a source of amino acids and protein.  . It can also be understood that additive “amino acids and protein” in claim 1 of US App. ‘469/US ‘840 is a species of “a filler” in application claim 1.  Either way, therefore, the composition that is recited in claim 1 of US App. ‘469/US ‘840, which comprises i) the concentrated microbial co-culture, ii) humic acid and iii) amino acids and protein anticipates the composition of instant claim 1, which also comprises the concentrated microbial co-culture, humic acid and, inherently amino acids and protein. And because addition of kelp is inherently an addition of amino acids and protein, as recited in instant claim 2, instant claim 2 is also anticipated by US App. ‘469/US ‘840.
 Instant claim 3 recites mixing fertilizer with the “by-products.” This is anticipated by claim 9 of  US App. ‘469/US ‘840 because the latter recites “applying” – that is, adding – fertilizer after the solution containing microbes has been applied to soil,
Instant claim 8 is anticipated by claims 3 and 4 of US App.‘469/US ‘840, because the latter recite species of growth medium that is presumed to be intended by instant claim 8. Instant claim 8 recites “initially grown a microbial solution with microbes, a growth medium, and water.”  As noted above, it is presumed that the word “grown” is intended to be “growing.”  
Instant claim 9 is anticipated by claim 2 of US App.‘469/US ‘840, which recites the same step of providing a carrier for the microbe.   
Instant claim 10 
Instant claim 11 is anticipated by claim 8 of US App.‘469/US ‘840, which recites the same method step of providing enzymes, metabolites, microbial biomass and penetrants.   
Claims 2-5 are rejected on grounds of nonstatutory obviousness-type double patenting as unpatentable over claims 1-4, 7, 8 and 10 of US App. ‘469/US ‘840 in view of U.S. patent 6,471,741 to Reinbergen.  
Claims 1-4, 7, 8 and 10 of US App. ‘469/US ‘840 do not recite the use of kelp as the filler, mixing fertilizer or NPK with the by-products, providing a liquid to the solid during use and binding the mixed by-products including humic acid to soil and forming a solid from the mixed by-products.  Compensating for the absence of such recitation in US App. ‘469/US ‘840, Reinbergen ‘741 teaches (col. 2, ll. 16-35) a method of preserving soil-enriching solutions containing microbial spores and/or colonies comprising adding a microbial spore preparation such as lyophilized spores and/or colonies to a solution. Typical soil enrichment solutions of the invention contain humic acids or another organic macromolecules such as methylene urea polymers having varying chain lengths that enhance spore/colony preservation.  In some preferred embodiments disclosed by Reinbergen ‘741, solutions of the invention are, pertaining to claim 5, liquid fertilizers having a pH of less than or equal to about 3.5, and contain at least about 5% by weight humic acid or related macromolecules or other organic polymers, at least about 7% by weight cellulose fiber, at least about 1% carbohydrate, and at least about 1% by weight amino acids. The carbohydrates and amino acids are derived from plant extracts such as kelp extracts, as recited in instant claim 2, in some embodiments.  See Reinbergen ‘741 at col. 2, l. 16-34.  Pertaining to instant claim 3, the same microorganism preparation was added to solution 3, Essential™, a natural organic fertilizer containing about 6% humic acid, 10% cellulose fiber, 1.2% lignin, 3% mono/disaccharides, 0.1% kelp extract, 2% carbohydrates, 0.0025% natural wetting agents, 13.17 mg/lb riboflavin, 0.314% vitamin B6, and 4.21% minerals and, pertaining to instant claim 4
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the method recited in claims 1-4, 7, 8 and 10 of US App. ‘469/US ‘840 to include the method steps of applying kelp as the filler, mixing fertilizer or NPK with the by-products, providing a liquid to the solid during use and binding the mixed by-products including humic acid to soil and forming a solid from the mixed by-products, as recited in instant claims 2-5. Clearly, all such modifications taught by Reinbergen ‘741 are improvements on the method of preparing a solution which provides nutrients to plants, as recited in US App. ‘469/US ‘840. As noted above, under MPEP 2143.I.E, “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.”
Claims 6 and 7 are rejected on grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 7, 8 and 10 of US App. ‘469/US ‘840, in view of U.S. 9,499,451 to Ogle.  
The cited claims of US App. ‘469/US ‘840 do not recite forming a solid or pellets from the mixed by-products.  However, as noted above in paragraph 34, Ogle ‘451 teaches, at col. 9, l. 22-26, the use of a liquid, lignocellulosic syrup, which acts as a binder of the soil-conditioning material.  Since the point of a binder is the reduction or minimization of run-off, the third limitation is actually a consequence or result of the first two.  Ogle teaches that syrup produced in a lignocellulosic biomass fermentation process is used as a binder for soil conditioning materials to make an agricultural composition that is easily handled and applied. The syrup binds powdery soil conditioning materials such as lime and gypsum to form pellets or granules.  See Abstract.  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the method recited in claims 1-4, 7, 8 and 10 of US App. ‘469/US ‘840 to include the improvements to that method that are taught by Ogle ‘451, namely the forming of a solid or pellets from the mixed by-products.  
US Application 16/283,074. Additionally, claims 1 and 3-10 are provisionally rejected on grounds of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 9, and 10 of copending Application No.16/283,074.
Instant claim 1 and claim 1 of Application ‘074 both recite 
selecting a microbial solution with predetermined characteristics for agriculture use; iteratively and selectively breeding generations of microbes for 7 cfu/mL (colony-forming units per millimeter), wherein multiple single microbial series are separately cultivated and followed with cross-cultivation among the microbial series in a specific sequence…
The two claim 1s differ in that instant claim 1 recites “mixing by-products produced by the crossly cultivated microbial series with humic acid and a filler,” whereas claim 1 of ‘074 recites “mixing by-products produced by the crossly cultivated microbial series with a soil amendment or nutrient.”
Since the first paragraph of the disclosure of ‘074 is devoted to humic acid and its importance, and since at p. 2, ll. 22-23, that disclosure recites “mixing by-products produced by the crossly cultivated microbial series with humic acid and a filler,” it is clear that “humic acid and a filler,” is included within the genus “soil amendment or nutrient.” Here, instant claim 1 comprises a species within the genus recited by the corresponding claim in ‘074, where the ‘074 disclosure specifically points to the genus humic acid.  
Instant claim 3, which recites the method of claim 1, (further) comprising mixing fertilizer with the by-products is prima facie obvious over the recitation of claims 2 and 3 of ‘074, which recite, respectively, that the soil amendment comprises a fertilizer and that fertilizer or mineral is mixed with the by-products.
Similarly, instant claim 4 is anticipated by the subject matter of claim 4 of ‘074 because the instant claim recites adding nitrogen, phosphorus, and potassium, while claim 4 of ‘074 recites adding one of nitrogen, phosphorus, and potassium. Thus claim 4 of ‘074 recites a species within the genus of instant claim 4.
Claims 6 and 7 are anticipated by the subject matter of claim 6 of ‘074 because claim 6 recites formation of a solid and claim 7 recites formation of pellets, whereas claim 6 of ‘074 recites formation of a solid or pellets.
Instant claims 5, 8, 9, and 10 are anticipated by claims 9 and 10 because they comprise verbatim the recitations of claims 5, 8, 9, and 10 of ‘074.
This is a provisional
U.S. Application 16/542,154. Additionally, claims 1-7, 9, and 10 are provisionally rejected on grounds of nonstatutory double patenting as unpatentable over claims 1-4, 7, 9-13 and 16 of copending Application No. 16/542,154. Although the claims at issue are not identical, they are not patentably distinct from each other, as discussed immediately below.
Instant claims 1-4, 6, 9, and 10 are anticipated by claims of ‘154. Claim 1 is anticipated by claims 1 and 11-13 of Application ‘154. Claim 1 of Application ‘154 recites a method for forming a soil enhancement comprising forming a microbial population in a form at least as concentrated as 1 x107 cfu/mL, and “dry-forming the microbes onto a granular blend of soil amendment.” This anticipates instant claims 1 and 6, because “dry forming microbes onto a granular blend of soil amendment” is a species of the more generic process of “forming a solid from the mixed by-products,” as recited in instant claim 6. Since instant claim 6 is encompassed by instant claim 1, both instant claims 1 and 6 are anticipated by claim 1 of ‘154.  Claims 11-13 of ‘154 recite “iteratively and selectively breeding” microbes (claim 11); “separately cultivating and cross-cultivating multiple species in a specific sequence” (claim 12); and producing crossly cultivated microbial series resulting in a highly concentrated solution, all of which are recited in instant claim 1. Additionally, claim 16 of ‘154 recites that the mixture comprises humic acid, as recited in instant claim 1. 
Claim 2, comprising applying kelp as a filler, is anticipated by claim 3 of ‘154 which recites that the solid material (the “granular blend”) on which the microbe solution is “dry-formed” comprises kelp. Claim 3, comprising mixing fertilizer with the mixed microbes, and claim 4, comprising mixing NPK, a type of fertilizer, are anticipated by claim 7 of ‘154, which, in reciting a species of fertilizer, encompasses the subject matter of both claims. Instant claims 3 and 4 are also anticipated by claims 17-20 of ‘154, which recite, respectively, that the mixture comprises “a fertilizer” (claim 17), “phosphorus” (claim 18), “nitrogen” (claim 19), and “potassium” (claim 20).
Claims 8 and 9 are anticipated by claim 2 of ‘154, because the latter recites species of growth medium that is presumed to be intended by instant claim 8 and also recites selecting a member of Bacillus and providing a carrier from one of liquid or water, among others.
Claim 10 
Instant claims 5 and 7 are provisionally rejected on grounds of obviousness double patenting as unpatentable over claim 1 of copending Application ‘154, in view of Ogle U.S. ‘451. As stated above, claim 1 of ‘154 does not recite addition of a liquid, and also does not recite forming pellets from the mixture. However, Ogle ‘451 teaches, at col. 9, l. 22-26, the use of a liquid, lignocellulosic syrup, which acts as a binder of the soil-conditioning material. Also, as noted above in ¶25, Ogle ‘451 teaches, at col. 9, l. 22-26, the use of a liquid, namely lignocellulosic syrup, which acts as a binder of the soil-conditioning material.  The syrup binds powdery soil conditioning materials such as lime and gypsum to form pellets or granules.  See Abstract.  For reasons discussed in detail above in ¶¶26 and 27, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the method recited in claim 1 of Application ‘154, to include the improvements to that method that are taught by Ogle – the addition of a liquid and the forming of pellets from the mixed by-products.  
These rejections over claims in ‘074 are provisional rejections because the patentably indistinct claims have not in fact been patented.
U.S. Application 16/355,125. Claims 1 and 3-7, and 9-11 are also provisionally rejected on grounds of nonstatutory double patenting as unpatentable over claims 1-8 and 10-14 of copending Application 16/355,125. Although the claims at issue are not identical, they are not patentably distinct from each other, as explained immediately below.
Instant claim 1 recites “iteratively and selectively breeding generations of microbes for microbial strain selection with predetermined microbial gene profiles to arrive at a predetermined microbial solution in a highly concentrated form of at least 1 x 107 
Instant claim 3, reciting mixing of the microbial by-products with fertilizer, is anticipated by claim 1 and by the dependent claims 2-9, which recite species of fertilizer. Claim 4 is anticipated by claim 7 of ‘125, which recites that the fertilizer comprises NPK.
Instant claim 5 is anticipated by claim 11 of ‘125. The recitations of the two claims are identical, except that in reciting “minimizing runoff…” instant claim 5 further recites an effect or result of the provision of a liquid and the binding of the mixture to soil. Instant claims 6 and 7 are anticipated by claim 12 of ‘125, which latter recites the limitations of both of instant claims 6 and 7.
Instant claims 9 and 10 are anticipated by claim 14 of ‘125. Claim 14 of ‘125 recites the same list of bacillus species as instant claim 10. Claim 9 encompasses the recitation of claims 1 and 14 of ‘125.
 Instant claim 11 is provisionally rejected on grounds of obviousness-type double patenting as unpatentable over claims 10 and 11 of copending Application ‘154, in view of Tenzer WO ‘659. Claim 1 of ‘125 recites a method comprising mixing microbes and humic acid. Claims 10 and 11 of ‘125 recite “iteratively and selectively breeding generations of microbes for microbial strain selection with predetermined microbial gene profiles to arrive at a predetermined microbial solution in a highly concentrated form of at least 1 x 107 cfu/mL (colony-forming units per millimeter), wherein multiple single microbial series are separately cultivated and followed with cross-cultivation among the microbial series in a specific sequence…” These claims do not recite the use of a penetrant, As noted above, Tenzer WO ‘659 discloses (p. 6, ll. 4-5) the addition of an enzyme (lipase) and (claim 13) penetrants and wetting agents.  The motivation in combining these teachings is clear from the recitation of claim 11, which notes how they improve the mixture by building soil structure and assist in water movement.
These rejections over claims in ‘125 are provisional rejections because the patentably indistinct claims have not in fact been patented.
U.S. Application 17/203,491
Instant claims 1 and 2 are anticipated by claim 1 of ‘491. The latter recites preparing a “predetermined” microbial solution with microbes, growth medium, and water and also recites “iteratively and selectively breeding generations of microbes” and production of a concentration solution comprising at least 1 x 107 cfu/mL.  Claim 1 of ‘491 further recites adding humic acid, amino acids, and protein to this mixture. This recitation anticipates instant claim 1 because amino acids and protein constitute “filler,” as exemplified by kelp, as recited in instant claim 2
Instant claims 5 and 9 are anticipated by claim 2 of ‘491, since the latter recites the method of claim 1, further comprising adding a liquid and selecting a member of Bacillus as the microbial species.
Instant claim 8 is anticipated by claims 1-4 of ‘491. Claim 1 of ‘491 recites growing the microbial solution with water. Dependent claims 2-4 of ‘491 recite growing the microbial solution with species within the genus “growth medium” recited by instant claim 8: liquid, water, humic acid, urea, carbon source, sugar, maltose, maltodextrin.
Instant claim 10 is anticipated by claim 7 of ‘491 because the two claims, whose recitations are identical, encompass the same subject matter.
Instant claim 11 is anticipated by claim 8 of ‘491 because the two claims, whose recitations are identical, encompass the same subject matter.
These rejections over claims in ‘491 are provisional rejections because the patentably indistinct claims have not in fact been patented.
	Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey, can be reached on (571) 272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HEIDI REESE/Primary Examiner, Art Unit 1657   

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657